Name: Commission Regulation (EEC) No 3022/82 of 12 November 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 82 Official Journal of the European Communities No L 317/ 11 COMMISSION REGULATION (EEC) No 3022/82 of 12 November 1982 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 ( 2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 2608 /82 (3), as last amended by Regulation (EEC) No 2880/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2608/82 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1982. For the Commission Poul DALSAGER Aleruber of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 ( 2) OJ No L 140, 20 . 5 . 1982, p . 1 . ( 3 ) OJ No L 278 , 30 . 9 . 1982, p . 1 1 . ( 4) OJ No L 302, 29 . 10 . 1982, p . 9 . No L 317/ 12 Official Journal of the European Communities 13 . 11 . 82 ANNEX to the Commission Regulation of 12 November 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy j 04.01 A I a) 0110 19-59 04.01 A I b) 0120 17-18 04.01 A II a) 1 0130 17-18 04.01 A II a ) 2 0140 20-75 04.01 A II b) 1 0150 15-97 04.01 A II b) 2 0160 19-54 04.01 B I 0200 38-95 04.01 B II 0300 82-39 04.01 B III 0400 127-33 04.02 A I 0500 8-64 04.02 A II a) 1 0620 81-70 04.02 A II a) 2 0720 131-91 04.02 A II a ) 3 0820 134-33 04.02 A II a) 4 0920 1 52-77 04.02 A II b ) 1 1020 74-45 04.02 A II b) 2 1120 1 24-66 04.02 A II b ) 3 1220 127-08 04.02 A II b) 4 1320 145-52 04.02 A III a) 1 1420 26-11 04.02 A III a) 2 1520 35-25 04.02 A III b) 1 1620 82-39 04.02 A III b ) 2 1720 1 27-33 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-7445 (*) 04.02 B I b) 1 bb) 2320 per kg 1 -2466 (*) 04.02 B I b) 1 cc) 2420 per kg 1 -4552 (  ·) 04.02 B I b) 2 aa ) 2520 per kg 0-7445 (*) 04.02 B I b) 2 bb) 2620 per kg 1 - 2466 Is) 04.02 B I b ) 2 cc) 2720 per kg 1 -4552 (*) 04.02 B II a ) 2820 46-11 04.02 B II b) 1 2910 per kg 0-8239 0 04.02 B II b) 2 3010 per kg 1 -2733 0 04.03 A 3110 149-80 04.03 B 3210 182-76 04.04 A 3300 1 74-55 (6) 04.04 B 3900 183-58 0 04.04 C 4000 1 36-1 7 (8) 04.04 D I a) 4410 131-06 O 04.04 D I b) 4510 131-65 Ã 04.04 D II 4610 228-37 04.04 E I a) 4710 183-58 04.04 E I b) 1 4800 180-31 H 13 . 11 . 82 Official Journal of the European Communities No L 317/ 13 (ECU/ICQ k% net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E 1 b) 2 5000 1 39-35 (") 04.04 E 1 c ) 1 5210 104-51 04.04 E I c) 2 5250 236-07 04.04 E II a ) 5310 183-58 04.04 E II b ) 5410 236-07 17.02 All 5500 40-14 C 2) 21.07 F I 5600 40-14 23.07 B I a) 3 5700 58-26 23.07 B I a) 4 5800 75-38 23.07 B I b) 3 5900 71-33 23.07 B I c) 3 6000 60-49 23.07 B II 6100 75-38 No L 317/ 14 Official Journal of the European Communities 13 . 11 . 82 (J ) For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . ( 3 ) In calculating the fat content the weight of any added sugar shall be disregarded . (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a ) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; (b ) 7-25 ECU ; and (c ) 21-55 ECU . 0 The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 21-55 ECU . (6) The levy is limited to :  18-13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9-07 ECU per 100 kg net weight for products listed under (b ) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland . Q The levy is limited to 6 % of the customs value for imports from Switzerland , in accordance with Article 1 (3 ) of Regulation (EEC ) No 1767/ 82 . ( 8 ) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o ) and (p ) of Annex I to Regulation (EEC) No 1767 / 82 imported from Austria . (') The levy is limited to 36-27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h ) of that Annex imported from Austria or Finland . ( I0) The levy is limited to 1209 ECU per 100 kg net weight :  for products listed under (d ) of Annex I to Regulation (EEC) No 1767/ 82 imported from Canada ,  for products listed under (e ) and ( f) of that Annex imported from Australia or New Zealand . (") The levy is limited to :  77-70 ECU per 100 kg net weight for products listed under ( i ) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland ,  50 ECU for products listed under (o ) and (p) of that Annex imported from Austria ,  101-88 ECU per 100 kg net weight for products listed under ( k ) of that Annex imported from Romania or Switzerland,  65-61 ECU per 100 kg net weight for products listed under ( 1 ) of that Annex imported from Bulgaria , Hungary, Israel , Romania or Turkev and for products listed under (m) of that Annex imported from Bulgaria , Hungary , Israel , Romania , Turkey or Cyprus ,  to 55 ECU per 100 kg net weight for products listed under (n ) of that Annex imported from Austria ,  to 1813 ECU per 100 kg net weight for products listed under ( q ) of that Annex imported from Finland,  12-09 ECU for products listed under ( f) of that Annex imported from Australia and New Zealand . ( 12 ) Lactose and lactose syrup falling within subheading 1~.02 A I are , in pursuance of Regulation (EEC) No 2730/75 , subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13 ) For the purposes of tariff subheading ex 23.07 B 'milk products ' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02 , 04.03 . 04.04 , 1^.02 A and 21.07 F I.